DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment to the claims, the rejection of claims 31, 33, 36, 38, 39 43-48 and 50-57 under 35 U.S.C. 112a has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  Claims 28, 31, 33, 36, 38-39, 43-48, 50-55 and 57 are currently pending.  Claim 28 is withdrawn from consideration.  Claims 31, 33, 36, 38-39, 43-48, 50-55 and 57 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 33, 36, 38-39, 43-48, 50-55 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites the limitation, “a liquid mass” and “wherein the liquid mass forms a permeable film on the substrate.”  As claim 31 is directed to a product, and in light of the specification indicating that with the use of a viscosity regulator results in the mass having a viscosities such as 150000, 170000,180000 mPa-s (see for example, page 13, lines 13-23), it is not clear that the mass would have been “a liquid mass.”  This has been evidenced by “Tru-Flo Viscosity Chart” (included with this Office Action and cited on the PTO892).  Applicant urges that at paragraphs 141-145 of the PG-Pub support “a liquid mass.”  This is not clear from the specification.  Page 13, line 27 to page 14, line 2 of the specification as filed recites that, “solvent must keep the film former homogeneous in solution” this part of the specification is not clear as to what solution is being referred to.  As discussed above, the mass, when using a viscosity regulator, is seen to have viscosities that are much higher than what one of skill in the art would have concluded would have been a liquid.  Furthermore, on page 13, line 34, the specification recites that “evaporation of solvent must produce a permeable film structure.”  This is further supported by page 8, lines 30-35 where there is a drying/evaporation step to produce the film.  As the solvent evaporates to form a film, it would appear that the specification discloses that that is a mass dosed on an absorbent substrate but does not appear to recite that the final product comprises a liquid mass on 
Claims 33, 36, 38-39, 43-48, 50-55 and 57 are rejected based on their dependence to a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 31, 33, 36, 39, 43, 47, 48, 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US 20090053388) in view of Boyd (US 20080014224), Chapman (US 6976493), Shefer (US 6063365) and Popplewell (US 20040180068).
Regarding claim 31, it is noted that the claim is directed to a product, and not the method of making the product.  In this regard, it is noted that the claimed product is a mass that has been dosed on an absorbent substrate comprising paper or textile, said mas absorbed into the substrate and wherein the mass is a permeable film on the substrate.  As indicated at page 13, line 27 to page 14, line 2 of Applicant’s specification 
Regarding claim 31, Powers teaches a functional compound comprising product, the product comprising a mass comprising: a functional compound comprising at least one flavor (see at least paragraph 60), a solvent comprising an alcohol (paragraph 63), a viscosity regulator (see paragraph 56 – viscosity modification) including silicates (see paragraph 58 - where silica present in diatomaceous earth can be construed as being a silicate) and ethyl cellulose (see paragraph 48 – ethyl cellulose; page 11-12, claim 4) and wherein the mass is dosed on a substrate (see paragraph 53 - “deposited into a containment device, which is sufficiently porous…”; see also paragraph 68 - where figures 4-5b teach an absorbing containment device), which can be porous paper or textiles (paragraph 71) and applied to any substrate such as packaging material which can be perforated (paragraph 73 – which also suggests top and bottom sheets being perforated).  Powers further teaches porous sachets made of any of a variety of porous materials having the flavor emitting composition filled therein (see paragraph 78-79) and 
While Powers teaches an alcohol solvent, claim 31 differs in reciting that the solvent comprises ethanol.
However, Boyd teaches ethanol as a conventional solvent (see paragraph 92) for use with film forming agents and where the film forming agent can be ethyl cellulose (Paragraph 61).  Chapman further teaches ethanol as a suitable solvent for film forming agents such as ethyl cellulose (see column 17, lines 3-9).  Since Powers already teaches alcohol as a solvent and teaches that the composition can be laminated onto a porous surface (paragraph 60), this is seen to suggest that Powers’s composition is provided as a film on a surface.  
To thus modify Powers and to use ethanol would have been obvious to one having ordinary skill in the art, as an obvious matter of engineering and/or design, based on conventional solvents used for a similar purpose, especially since Powers already teaches alcohol solvents.
Regarding the limitation of “a film-former comprising matrix comprises ethyl cellulose and wherein the ethyl cellulose is less than 2$ of the film-former comprising matrix” the claim is not seen to limit the particulars of the matrix other than the presence of ethyl cellulose at less than 2% of the film former-comprising matrix.  On paragraph any ratio but preferably 1:1 with the sorbent (silica gel), thus suggesting other ratios (paragraph 64), and Powers teaches that there can be a combination of stabilizers (see paragraph 48, claims 3-4 on page 11).  The stabilizers as taught by Powers can be construed as a film former comprising matrix, especially as the cellulose ethers and gels can be used in combination, as evidenced by claim 3 and 4 of Powers.   
Regarding the limitation to claim 31 of “the ethyl cellulose is less than 2% of the film form comprising matrix,” the claim differs from Powers in the specific quantity of the ethyl cellulose.    Claim 50 differs in specifically reciting that, “the ethyl cellulose is less 1% of the film former-comprising matrix.” 
However, Boyd teaches films that can be applied to substrates (paragraphs 93-94) where the film forming ethyl cellulose can be used at 0.1 or even 1% by weight (see paragraph 61, 62) for providing the requisite stability of the functional component in the composition.  That is, Boyd teaches that the water insoluble polymer ethyl cellulose (paragraph 54, 55, 59, 61), provides storage stability to the composition (see paragraph 13, 54, 55, 59).  Chapman also teaches film forming agents used at 0.5 percent, 1 percent and 2 percent based on the total formulation (see column 19, lines 1-5) and where the film forming material comprises ethyl cellulose (see column 16, lines 36-37, 50-51) but can also include other agents such a alginates and carboxymethyl cellulose (column 16, lines 30-59).  These are also taught by Powers at paragraph 48.  Chapman teaches that the film forming agents can be used to suspend or disperse ingredients 
Regarding the new limitation of, “the solvent dissolves the functional compound and the ethyl cellulose”, it is noted that Powers teaches alcohol solvents and liquid flavorants and fragrances (see paragraph 40-41, 63), and is thus seen to suggest that the flavorants would be dissolved in the solvent.  Regarding the ethyl cellulose of the film forming matrix also being dissolved in the solvent, it is noted that the combination teaches the use of less than 2% ethyl cellulose, and Chapman evidences that ethanol is a conventional solvent suitable for dissolving film forming agents such as ethyl cellulose (column 17, lines 3-9).   As Powers already teaches functional flavor compounds present in alcohol solvents and as the prior art teaches that such liquid flavoring compounds are mixed with a matrix that comprises less than 2% ethyl cellulose, there would have been a reasonable expectation for the ethyl cellulose of the film former matrix of Powers to also have been dissolved in the solvent.  Nonetheless, it is also noted, that Boyd teaches the use of ethyl cellulose soluble in an organic solvent (see 
Regarding the limitation of, “wherein the mass forms a permeable film on the substrate for controlling the diffusion rate of the functional compound over an extended 
Modification of Powers to form the film as a porous film would have been obvious to one having ordinary skill in the art, for including added amounts of the flavoring material, while also allowing for ingress and egress of active ingredients.  That is, providing a porous film surface would have allowed for greater release of the flavoring materials.  Because of this, it would have been obvious to one having ordinary skill in the art that the diffusion rate would have decelerated over some period of time, as the concentration of the flavorant being released from the film decreases over time, thus decelerating diffusion.  It is further noted that Shefer further teaches that it has been conventional when allowing a fragrance to be released from a film, to have that film be a permeable film (see at least, the abstract and figure 1A which teaches fragrance 
Further regarding the new limitation of, “a liquid mass” it is noted that semi-solid forms and pastes as suggested by Powers, can be construed as having some amount of liquid therein.  Nonetheless, it is noted that the claim is directed to a product and the claim recites that “the liquid mass” thusly forms a film on the substrate and in this regard, Powers also suggests a film formed on an absorbent substrate, especially because Powers teaches that the mass can be deposited/applied via hot melt methods as well as laminating (see paragraph 60). 
Regarding claims 33 and 52, it is noted that the claim is directed to a product and not the process of making the product.  As such, because the combination teaches the mass dosed on a substrate, the particular method by which the mass was dosed on the substrate is not seen to provide a patentable distinction to the product (see MPEP 2113).  In any case, it is noted that Powers teaches screen printing, for instance (see paragraph 60).
Regarding claims 53-55, in view of Powers, the combination teaches the substrate can be paper or a paper based textile (see paragraph 71).
Regarding claim 36, 39 and 51, Powers teaches the use of the product with foods (see at least the abstract and paragraph 2) and to thus provide food grade quality 
Regarding claim 43, Powers teaches a scent, scent enhancer (see at least, the abstract and paragraph 40-41).  Boyd also teaches combinations of flavoring agents (paragraph 75) and thus teaches a flavor enhancer, for instance.  On paragraph 63, Boyd also teaches sweetening agents.  Modification of Powers to thus include flavoring agents (i.e. flavor enhancers) would thus have been obvious to one having ordinary skill in the art based on the particular type of flavor desired to be released from the composition.
Regarding claims 47-48 because the combination teaches the use of liquid carriers, as well as essential oil flavoring ingredients (i.e. ethereal oils) it is thus noted that the combination is seen to encompass having an aerosol carrier or a spray gas carrier.  Boyd teaches carriers (see at least paragraph 15, 55).  Because the claims are directed to a product and not the method of making the product, it is seen that the requirement of “spray gas carrier” and “aerosol carrier” only requires the presence of a carrier in the claimed product.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Powers (US 20090053388) as the primary reference, and in further view of Fotinos (US 20070031463) or in further view of Gelardi (US 20090266837) or Francis (US 7004398) and as evidenced by Plastics Design Library.
Claim 38, it is noted however, that Powers teaches that films 16 and 18 can be porous, and thus could be construed as reading on the product further comprises a protective film for regulating the release of the functional compound.
If this was not the case, then Fotinos teaches the use of a breathable layer and a release liner (paragraph 63, 66, 79-82) for controlling the release of volatile essential oils (paragraph 43).  
To thus modify Powers, who also teaches volatile essential oils, and to include a permeable, breathable film above the mass comprising the functional flavor would have been obvious to one having ordinary skill in the art for the similar purpose of controlling the release of the volatile aroma.  
Additionally, it is noted that Gelardi teaches wrapping films for protecting edible film (see paragraph 56) where the wrapping materials can be materials such as polyethylene or polyvinyl chloride (paragraph 85), which are known to have a degree of permeability, as evidenced by Plastics Design Library.    
Alternatively, Francis teaches an edible product (14, 40, 46) which is stored in a wrapper that can be cellophane (see column 3, line 63 to column 4, line 1), which Plastics Design Library evidences as a degree of permeability.  
Therefore, to use wrapping materials which are known to be permeable, but for the purpose of protecting the films prior to use would have been obvious to one having ordinary skill in the art.


Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Powers (US 20090053388) as the primary reference, and in further view Shastry (US 20040086603).
Regarding claim 44-45, the claims differ from Powers in specifically reciting the mass comprising at least one printing substance for assisting with printing on the absorbent, and the particular printing substance, as recited in claim 45.  
However, Powers teaches using conventional printing techniques (see paragraph 73 - “conventional coating, printing or imprinting techniques….”).
Nonetheless, Chapman teaches printing the mass onto a paper substrate, as already discussed above, where the mass can further include printing inks (see column 5, lines 19-36), which are solvent based (see column 5, lines 63-65) and are thus seen to be capable of being used for digital printing.  Chapman also teaches on column 4, lines 24-25, ink jet printing, which can be construed as a digital printing. 
It is further noted that Shastry teaches solvent based edible inks (see at least, the abstract, and paragraph 35, 36) for ink-jet (i.e. digital) printing.  
Thus, modification of Powers to use solvent based inks as the printing ink would thus have been obvious as a matter of engineering and/or design choice, based on conventional types of edible inks used for providing color and images onto a substrate.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 31 above, which relies on Powers (US 20090053388) as the primary reference, and in further view of “Aerosil 200”.
Regarding claim 56, Powers teaches a viscosity regulator, such as silica gel and clays and perlite (see paragraph 48).  
If it could have been construed that this was not considered a silicate compound, then it is noted that “Aerosil 200” further teaches fumed silica as a known and conventional anticaking agent, as well as rheology controller for food applications (see page 1).  To thus modify Powers who is not limiting regarding the particular type of thickener and viscosity modifier and to thus use fumed silica would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite control to the viscosity and thus thickness of the product.

Claims 31, 33, 36, 39, 43-45, 47, 48, 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 20080014224) in view of Powers (US 20090053388), Chapman (US 6976493), Shefer (US 6063365) and Popplewell (US 20040180068).
Regarding claim 31, it is noted that the claim is directed to a product, and not the method of making the product.  In this regard, it is noted that the claimed product is a mass that has been dosed on an absorbent substrate comprising paper or textile, said mas absorbed into the substrate and wherein the mass is a permeable film on the substrate.  As indicated at page 13, line 27 to page 14, line 2 of Applicant’s specification as filed, the formed article has a film structure due to the evaporation of the solvent.    Additionally, at page 13, lines 13-23, it is noted that the specification further indicates that the mixtures which include a viscosity modifier would have had a viscosity of 150000, 180000, 120000, 170000 mPa-s.  At such viscosities, it is not seen that the 
Regarding claim 31, Boyd teaches a functional compound comprising product, the product comprising a mass comprising a functional compound comprising at least one flavor (paragraph 63, 64, 75), a solvent comprising ethanol (paragraph 92), a viscosity modifier (see paragraph 72) and a film forming matrix comprising ethyl cellulose (see paragraph 54, 55, 59) and wherein the mass is dosed on a substrate (see paragraph 93).  
Claim 31 recites, “an absorbent substrate comprising paper or textile, wherein the mass is dosed on and absorbs into the substrate.”
It is noted however, that Boyd teaches on paragraph 93 that the substrate preferably
If it could have been construed that Boyd did not suggest some amount of soaking of the coating into the substrate, then it is noted that Powers further teaches fragrance emitting products used in food and non-food applications (see paragraph 62) where the mass can comprise a flavor (see at least, paragraph 60), together with an alcohol solvent (paragraph 63), a film former comprising matrix comprising ethyl cellulose (see paragraph 48 “ethyl cellulose” and “any gel-paste-like polymeric substances…”) and silicates such as silica gel and clays (see paragraph 48); and which are dosed on and absorbed into a substrate (paragraph 53 – “stabilized flavorant composition may also be coated onto or deposited into a containment device, which is sufficiently porous…”), which can be porous paper or textiles (paragraph 71) and applied to any substrate such as packaging material which can be perforated (paragraph 73 – which also suggests top and bottom sheets being perforated).  Powers further teaches porous sachets made of any of a variety of porous materials having the flavor emitting composition filled therein (see paragraph 78-79) and paragraph 60 teaches the flavorant composition deposited directly onto the carrying surface. Paragraph 73 also teaches adhesion of the porous sheets via the flavoring material positioned there-between.  Boyd also teaches that the film can be used in various applications (see the abstract) and where the flavor component can be a flavor compound or aromatic (paragraph 75).  In view of Powers and because Boyd is not seen to exclude the use of porous substrates, and since Powers and Boyd are also in a similar field of endeavor of providing a product on a paper type substrate which can release an agent into the environment (see paragraph 1 of Boyd), modification of Boyd to also deposit the mass on a substrate that comprises paper or textile onto which the 
Regarding the limitation of “wherein the film former-comprising matrix comprises ethyl cellulose and wherein the ethyl cellulose is less than 2% of the film former-comprising matrix,” as recited in claim 31 and “less than 1% of the film former-comprising matrix” as recited in claim 50, Boyd teaches that the film forming ethyl cellulose can be used at 0.1 or even 1% by weight (see paragraph 61, 62) for providing the requisite stability of the functional component in the composition.  That is, Boyd teaches that the water insoluble polymer ethyl cellulose (paragraph 54, 55, 59, 61), provide stability to the composition (see paragraph 13, 54, 55, 59).  Chapman also teaches film forming agents used at 0.5 percent, 1 percent and 2 percent based on the total formulation (see column 19, lines 1-5) and where the film forming material comprises ethyl cellulose (see column 16, lines 36-37, 50-51) but can also include other agents such as carboxy methyl cellulose and polyvinyl acetate (column 16, lines 30-59).  This also taught by Boyd at paragraph 58 and 59.  Chapman teaches that the film forming agents can be used to suspend or disperse ingredients therein, such as flavoring agents (column 10, lines 31-34).  Thus, the art has recognized ethyl cellulose as a film former used in the claimed amounts for the purpose of facilitating forming a film with the formulation and which can help to keep the functional ingredients dispersed in the mass.  
To thus modify Boyd in this regard, and to use less than 2% of a film former comprising matrix that comprises ethyl cellulose, as taught by Chapman, when Boyd 
Regarding the limitation of, “and wherein the mass forms a permeable film on the substrate for controlling the diffusion rate of the functional compound over an extended period of time,” Boyd teaches on paragraph 77 that the film itself can be porous thus suggesting a permeable film.  Paragraph 77 teaches that the film can be porous with pores dispersed throughout the body and open to one another to form continuous paths or channels through the body of the film to permit ingress and egress of solvents and active ingredients (see paragraph 77).  The combination further suggests the mass dosed onto an absorbent substrate comprising paper or textile and therefore, the combination is seen to suggest controlling the diffusion rate over a period of time.  
It is further noted that Shefer further teaches that it has been conventional when allowing a fragrance to be released from a film, to have that film be a permeable film (see at least, the abstract and figure 1A which teaches fragrance materials permeating through the film at 11a and 12a).  Figure 2 of Shefer further teaches a rate of deceleration after a given period of time (see figure 2, item 23c).  Therefore, to modify the combination and to use a permeable film would have been obvious to one having ordinary skill in the art, for controlling the degree of release of the flavoring component.   Shefer also teaches the flavoring component dissolved in an ethanol solvent (see the abstract).
Regarding the new limitation to claim 31 of “wherein the solvent dissolves the functional compound and the ethyl cellulose” it is noted that the combination teaches alcohol and ethanol as the solvent.  Boyd also teaches organic solvents such as alcohol (paragraph 93) and where the mass can also comprise function compounds such flavoring enhancers (paragraph 75 - flavoring agent); sweetening agents (paragraph 63) and fragrances (paragraph 86).  Boyd also teaches at paragraphs 91-93 that the solution can be mixed to achieve dissolution and homogeneity of the solution with ingredients such as flavors.  As Boyd also teaches that the functional compound, solvent, viscosity regulator and film former are formed into a mass and mixed (see paragraph 79-80), it would have been obvious to one having ordinary skill in the art that sweetening agents and essential oils and ethyl cellulose, would dissolve in the mass due to the solvent, especially as Boyd teaches continuous mixing of the film forming composition (paragraph 79).    Additionally however, it is noted that Popplewell further evidences films that can comprise ethyl cellulose at less than 2% by weight of a film former comprising matrix (see the abstract, paragraph 8) together with a flavor compound (see paragraph 8) and where the ethyl cellulose and flavor compound are dissolved in an ethanol solvent (paragraph 42 - “ethyl alcohol”) for providing homogeneity (see paragraph 44; 95).  Because the flavor compound is already in solution in ethanol and because the flavor compound comprising ethanol dissolves the ethyl cellulose, Popplewell teaches dissolving both the ethyl cellulose and the flavor compound for providing homogeneity to the thus formed film.  Body already teaches that the film should be homogeneous (see paragraph 93).  Thus, to modify Boyd so as to dissolve the functional flavoring compound and the ethyl cellulose with the ethanol 
Further regarding the new limitation of “a liquid mass” it is noted that at paragraph 93, Boyd teaches a liquid mass which would then have been dosed on a substrate where the liquid mass thus forms a permeable film.  
Regarding claims 33 and 52, it is noted that the claim is directed to a product and not the process of making the product.  As such, because the combination teaches the mass dosed on a substrate, the particular method by which the mass was dosed on the substrate is not seen to provide a patentable distinction to the product (see MPEP 2113).
Further regarding 53-55, in view of Powers, the combination teaches the substrate can be paper or a paper based textile (see paragraph 71). Dosing the composition taught by the combination on a conventional substrate as taught by Powers would have been an obvious substitution of one substrate for another, both recognized for having a formulation dosed thereon.
Regarding claim 36, 39 and 51, Boyd teaches that the product can be placed into the mouth (see paragraph 16) and to thus provide food grade quality substrate, product and mass would have been obvious to one having ordinary skill in the art, for providing safe consumption of the product.  The combination further teaches food based applications, as taught by Powers, such that to use a food grade substrate, product and mass would have been obvious as a matter of engineering and/or design for providing safe contact with food surfaces.
Regarding claim 43, Boyd teaches combinations of flavoring agents (paragraph 75) and thus teaches a flavor enhancer, for instance.  On paragraph 63, Boyd also teaches sweetening agents.  Both Body (paragraph 53 – “essential oils”; paragraph 86 – “fragrance”) and Powers (paragraph 41) teach a scent or scent enhancer.
Regarding claim 44-45, Boyd teaches colorants such as dyes, pigments and lakes (see paragraphs 73-74).  It is noted that these can be construed as a “colored lacquer” or “printing ink.”  Because the claims are directed to a product, the specific process of “printing” is not seen to provide a patentable distinction over the combination. 
Regarding claims 47-48 the combination teaches a liquid composition, as well as essential oil flavoring ingredients (i.e. ethereal oils). It is thus noted that the combination is seen to encompass having an aerosol carrier or a spray gas carrier.  Because the claims are directed to a product and not the method of making the product, it is seen that the requirement of “spray gas carrier” and “aerosol carrier” only requires the presence of a carrier in the claimed product, which has been taught by the combination.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Boyd (US 20080014224) as the primary reference, and in further view of Fotinos (US 20070031463) or in view of Gelardi (US 20090266837) or Francis (US 7004398) and as evidenced by Plastics Design Library.
Claim 38 differs from the combination in specifically reciting that the product further comprises a protective film for regulating the release of the functional compound.
It is noted however, that Boyd already teaches volatile / aromatic essential oils which can diffuse volatile ingredients (see paragraph 12, 75).  Fotinos teaches the use of a breathable layer and a release liner (paragraph 63, 66, 79-82) for controlling the release of volatile essential oils (paragraph 43).  
Since Boyd also teaches volatile essential oils and with active and passive diffusion (paragraph 12), to modify Boyd and to include a permeable, breathable film above the mass comprising the functional flavor would have been obvious to one having ordinary skill in the art for the similar purpose of controlling the release of the volatile aroma.  
Further regarding claim 38, it is noted that Gelardi teaches wrapping films for protecting edible film (see paragraph 56) where the wrapping materials can be materials such as polyethylene or polyvinyl chloride (paragraph 85), which are known to have a degree of permeability, as evidenced by Plastics Design Library.    
Alternatively, Francis teaches an edible product (14, 40, 46) which is stored in a wrapper that can be cellophane (see column 3, line 63 to column 4, line 1), which Plastics Design Library evidences as a degree of permeability.  
Therefore, to use wrapping materials which are known to be permeable, but for the purpose of protecting the films prior to use would have been obvious to one having ordinary skill in the art for preventing contact with moisture prior to use.


Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Boyd (US 20080014224) as the primary reference, and in further view of Shastry (US 20040086603).
Further regarding claim 44, if it could have been construed that dyes, pigments and lakes, as taught by Boyd could not have been suitable for assisting with printing the mass on the absorbent substrate, then it is noted that Shastry teaches solvent based edible inks (see at least, the abstract, and paragraph 35, 36) for ink-jet (i.e. digital) printing.  That is, such inks are used as colorants such that modification of Boyd, who is not limiting regarding the type of colorants, and to use solvent based inks as the printing ink would thus have been obvious as a matter of engineering and/or design choice, based on conventional types of edible inks used for providing color and images onto a substrate.
Regarding claim 45, the combination teaches printing inks.
Further regarding claim 46, if it could have been construed that the dyes, pigments and lakes did not teach the printing substance is solvent, water or resin based for digital printing, then it is noted that Shastry teaches solvent based edible inks (see at least, the abstract, and paragraph 35, 36) for ink-jet (i.e. digital) printing.  Thus, modification of Boyd to use solvent based inks as the printing ink would thus have been obvious as a matter of engineering and/or design choice, based on conventional types of edible inks used for providing color and images onto a substrate.

 Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 31 above, which relies on Boyd (US 20080014224) as the primary reference and in further view of “Aerosil 200.” 
Regarding the viscosity regulator comprising a silicate compound, Boyd teaches silicon dioxide (see paragraph 72).  This can be construed as a silicate compound.  
If it could have been construed that this was not the case, then it is noted that “Aerosil 200” further teaches fumed silica as a known and conventional anticaking agent, as well as rheology controller for food applications (see page 1).  To thus modify Boyd who is not limiting regarding the particular type of thickener and to thus use fumed silica would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite control to the viscosity and thus thickness of the product.

Response to Arguments
On page 7 of the response, Applicant urges that Powers teaches against the use of a liquid formulation in the application of the Powers compositions to a substrate, no matter how such a composition is applied or dosed.  Applicant urges that no reference or combination of references relying on Powers remedies this deficiency.  Further on page 8 of the remarks, Applicant urges that a person of ordinary skill in the art would see that the prior art combination including less than 2% of ethyl cellulose would necessarily have been a non-liquid composition.
It is noted however, that Applicant’s arguments are not seen to be sufficient to overcome the rejection as presented in this Office Action, because the claim is not directed to the method of making the product, but rather to the article itself.  Therefore, prior art structure can still read on the claimed article without performing the same recited steps.  It is noted that Applicant’s specification, and the remarks on pages 6-7 indicate that the solvent evaporates after the mass is dosed onto the substrate.  
Applicant reiterates the above remarks on page 9 with respect to the remaining rejections that rely on Powers as the primary reference.
These urgings are not seen to be sufficient for the reasons discussed above.

On page 10 of the response, Applicant urges that none of Boyd or the combination references relying on Boyd teaches a composition comprising a solvent that dissolves a functional compound and ethyl cellulose; and Boyd teaches against such a composition because Boyd first forms a film that lacks a functional or active material and then the film is introduced to a medium containing the functional or active materials.  
This urging has been considered and is acknowledged; however it is not seen to be sufficient to overcome the rejection.  While Boyd indeed discloses that a film is first made that does not include an active or functional ingredient as defined by Boyd, the reference still teaches that the film that does not include one of Boyd’s active or claimed functional compound.  At paragraph 93, Boyd teaches that plasticizers, together with surface active agents, flavors and/or sweeteners can be added to a solution to form a homogeneous solution, which can be heated to aid in dissolution.  Therefore, while Boyd’s functional active might be added separately, Boyd is still seen to encompass a film that has ethyl cellulose, together with viscosity modifiers, and a flavorant that are homogeneously distributed and with which a film has been formed.  
On page 11 of the response, Applicant urges that Boyd does not teach or suggest the liquid mass of claim 31 wherein the solvent of the liquid mass dissolves the functional compound and the ethyl cellulose.
This urging is not seen to be sufficient in view of the remarks presented above and in view of the rejection as presented in this Office Action.  Additionally, it is noted that at paragraph 91, Boyd suggest “alcohol” as the solvent to dissolve a film forming polymer, which Boyd teaches can be ethyl cellulose.  Therefore, the combination as presented in this Office Action is seen to suggest both ethyl cellulose and a flavor compound being dissolved by a solvent.
On pages 12-13 of the response Applicant urges that Boyd does not teach or suggest “the liquid mass is dosed on and absorbs into the substrate” because Boyd does not provide any nonpreferred embodiments and the broader disclosure of Boyd is only consistent with and provides support for the Boyd preference for a surface tension that allows polymer solution spreading without soaking into the substrate.  At paragraph 93, Boyd only discloses substrates that would not likely allow for absorbing in by Boyd’s 
This urging is not seen to be sufficient to overcome the rejection.  It is maintained that Boyd’s disclosure at paragraph 93 allows for some degree of soaking in provided that there is not an impermissibly strong bond between the two substrates.  Additionally however, it is noted that Boyd teaches applications of the film in various industries (see paragraph 1) while further teaching aroma releasing compounds (paragraph 75, paragraph 86 -“fragrance”).  At paragraph 91-93, the film that does not have Boyd’s active ingredient has still been taught to include a flavor.  These teachings of Boyd are seen to be similar to that of Powers, who teaches that such films can be absorbed into a substrate for the purpose of releasing a flavor or aromatic over time (paragraph 71, 78-79).  Therefore, one having ordinary skill in the art would have been routinely motivated to modify Boyd and to provide a paper or textile onto which the mass can be absorbed to some degree so as to fix the formed film to the substrate so as to allow the desired release of flavor/aroma upon use, as suggested by Powers.
Applicant reiterates the above remarks on pages 13-14 with respect to the remaining rejections that rely on Boyd as the primary reference.  These urgings are not seen to be sufficient for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792